Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 1 of 29




 WHITEHEAD DECLARATION
                                             EXHIBIT V
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 2 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 1
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                  AT TACOMA
     -----------------------------------------------------------
       UGOCHUKWU GOODLUCK NWAUZOR,                 )
       FERNANDO AGUIRRE-URBINA,                    )
       individually and on behalf of all           )
       those similarly situated,                   )
                         Plaintiffs,               )
                 vs.                               ) No. 17-cv-05769-RJB
       THE GEO GROUP, INC., a Florida              )
       corporation,                                )
                         Defendant.                )
     -----------------------------------------------------------
     ** Transcript Contains Portions Designated Confidential **
                       ** See Index on Page 4 **
     -----------------------------------------------------------
           Videotaped Deposition Upon Oral Examination of
                             MICHAEL T. HEYE
     -----------------------------------------------------------
                                  10:04 a.m.
                        Wednesday, December 4, 2019
                        810 Third Avenue, Suite 500
                             Seattle, Washington
       REPORTED BY:     Keri A. Aspelund, RPR, CCR No. 2661


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 3 of 29

Michael Heye                                                December 4, 2019

                                                                     Page 20
  1            Q.    Are you aware that Officer Menza was deposed in
  2   this action as well?
  3            A.    Yes, he told me that he was.
  4            Q.    And what did he say about his deposition?
  5            A.    He didn't say anything about his deposition.
  6            Q.    Did you ask him any questions about his
  7   deposition?
  8            A.    I did not ask any questions.
  9            Q.    You've been a classification officer since 2009;
 10   correct?
 11            A.    Mm-hm.
 12            Q.    That's a yes?
 13            A.    Yes.
 14            Q.    Are there any other classification officers at
 15   the Northwest Detention Center?
 16            A.    Ms. Singleton.
 17            Q.    That's Alisha Singleton?
 18            A.    Yes.
 19            Q.    Anyone else?
 20            A.    No.
 21            Q.    Is it the case then that the classifications
 22   unit is comprised of you and Ms. Singleton?
 23            A.    Yes.
 24            Q.    Are you and Ms. Singleton co-equals?
 25            A.    Yes.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 4 of 29

Michael Heye                                                December 4, 2019

                                                                     Page 21
  1            Q.    She's not your boss?
  2            A.    No.
  3            Q.    You're not her boss?
  4            A.    No.
  5            Q.    In terms of your role as compared to hers, are
  6   they at all different?
  7            A.    No.
  8            Q.    Put another way, is there any aspect of the unit
  9   that you focus on, any aspect that she owns or works on in
 10   particular?
 11            A.    It's pretty much equal.
 12            Q.    And is it the case that you both do and carry
 13   out the same functions and responsibilities?
 14            A.    Yes.
 15            Q.    Is there any sort of division of labor, whether
 16   it's official or unofficial, between how you two divide the
 17   work?
 18            A.    Not really.
 19            Q.    So it's not the case that, you know, you have a
 20   specialty within the classifications unit and she has one
 21   as well?
 22            A.    No, we pretty much can do all the things the
 23   same.
 24            Q.    Are there any tasks that you find yourself doing
 25   more often than her?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 5 of 29

Michael Heye                                                December 4, 2019

                                                                     Page 22
  1            A.    Not really, huh-uh, no.
  2            Q.    So in terms of your duties and responsibilities,
  3   it's 100 percent 50/50, if I understand you correctly?
  4            A.    Correct.
  5            Q.    All right, so what -- what does classifications
  6   mean?
  7            A.    We classify detainees that come into the
  8   facility.
  9            Q.    In what sense?
 10            A.    Like how is the process --
 11            Q.    Well --
 12            A.    -- or what are you asking?
 13            Q.    -- when you say you classify them, classify them
 14   into what?
 15            A.    Into levels.
 16            Q.    And what are the levels?
 17            A.    Low, medium low, medium high, and high.
 18            Q.    And we're talking about security risk; is that
 19   right?
 20            A.    Correct.
 21            Q.    All right, so it involves classifying detainees
 22   into levels.
 23                  Does classifications mean anything else?
 24            A.    No.
 25            Q.    There's no other way, beyond security level, in


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 6 of 29

Michael Heye                                                December 4, 2019

                                                                     Page 23
  1   which you're classifying the detainees; correct?
  2                  MS. MELL:   Object to the form.
  3            A.    We classify them and give them a level.         Is
  4   there something else?
  5            Q.    No, you know, I -- I don't know, you know, what
  6   your attorney's told you about my style.           I'm not asking
  7   you a gotcha question.       I mean, some of this I think I
  8   know, but much of it I'm trying to learn from you.
  9            A.    Mm-hm.
 10            Q.    So my question about what are you classifying is
 11   truly just that, a question.
 12                  So as I understand it, you're classifying people
 13   into security risk levels; correct?
 14            A.    Yes.
 15            Q.    And is it an aspect of your job to assign
 16   detainees to housing based on their classification?
 17            A.    Intake houses them according to the
 18   classification level.
 19            Q.    And the Voluntary Work Program, is that part of
 20   your responsibility, Ms. Singleton's responsibility, as
 21   classification officers?
 22            A.    Yes.
 23            Q.    And as it relates to the Voluntary Work Program,
 24   again it's an equal division of labor between you and Ms.
 25   Singleton?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 7 of 29

Michael Heye                                                December 4, 2019

                                                                     Page 24
  1            A.    Yes.
  2            Q.    Now, in fulfilling your job as a classification
  3   officer, can you tell me all of the ways, if any, in which
  4   you work with ICE to do your job.
  5            A.    The only time I need to talk to ICE is if the
  6   paperwork that we get is unclear or needs to be clarified
  7   so that I can classify a detainee.
  8            Q.    What paperwork are we talking about?
  9            A.    We get the I-385 and I-213, a medical -- not
 10   medical, it's an evaluation form, and we go off of those
 11   forms to classify a detainee.
 12            Q.    And so let's take the I-385; what is that?
 13            A.    It's a form that has the detainee's name, and A
 14   number, and a picture.
 15            Q.    So this is just a one-pager?
 16            A.    Yes.
 17            Q.    Who completes the I-385?
 18            A.    I don't know who fills it out.       I believe ICE
 19   does because that's where we get the paperwork from.
 20            Q.    And is it the case then that the I-385, the
 21   I-213, and the medical eval form all comes from ICE?
 22            A.    Yes.
 23            Q.    Is this part of a packet, so to speak, that
 24   comes with each new entrant into the facility?
 25            A.    Yes.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 8 of 29

Michael Heye                                                December 4, 2019

                                                                     Page 25
  1            Q.    So the I-385 is a one-pager, what is the I-213?
  2            A.    That's a -- it details whatever ICE wants to put
  3   in it.     It tells me their criminal history, if they've ever
  4   been deported or not, and we go off of that information to
  5   classify.
  6            Q.    So the I-213 is more of a maybe a background
  7   statement about the detainee?
  8            A.    Yes.
  9            Q.    And the medical form, that sounds
 10   self-explanatory, it's just a medal history of the -- the
 11   detainee?
 12            A.    No, we don't get a medical history.        The -- this
 13   form just shows if they are -- if they have any medical
 14   problems, if they have been sexually abused, or if they've
 15   been assaulted at any time.        So it's just a -- it's a
 16   checkoff form to just check one of these boxes or check
 17   none is what that form is.
 18            Q.    All right, so you receive this packet from ICE
 19   that has the I-385, the I-213, and some medical
 20   information, and then based upon that information you
 21   receive from ICE, you go about your work classifying the
 22   detainee?
 23            A.    Correct.
 24            Q.    And so other than this packet of information
 25   that you receive from ICE, do you have any other interface


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 9 of 29

Michael Heye                                                December 4, 2019

                                                                     Page 26
  1   with ICE as you go about your work as a classification
  2   officer?
  3            A.    No.
  4            Q.    Is ICE or anyone from ICE officed or situated in
  5   the Northwest Detention Center?
  6            A.    In the building, they are upstairs.
  7            Q.    This is the second floor?
  8            A.    Correct.
  9            Q.    There's an administrative unit or wing of the
 10   facility; is that correct?
 11            A.    Correct.
 12            Q.    And in terms of the number of ICE personnel, how
 13   many people are in that second floor, the admin unit?
 14            A.    I don't know that.
 15            Q.    Do you know the names of any of the -- the ICE
 16   personnel that are situated in the Northwest Detention
 17   Center?
 18            A.    I know a couple of them, yes, that I deal with.
 19            Q.    Who?
 20            A.    Renner is one of them, Meyer is another one that
 21   I deal with.      Renner, Meyer.    I'm horrible with names.         I
 22   know people's faces.       Mitchell is another one.       Those are
 23   pretty much the three main people that I will deal with if
 24   I need to.
 25            Q.    What is your understanding of what Renner,


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 10 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 28
  1            A.    Mitchell is a he, and he works on detention
  2    files.
  3            Q.    And if you're interfacing with Renner, Meyer,
  4    Mitchell, it's all in clarifying or getting more
  5    information about that initial intake packet that you get;
  6    is that fair to say?
  7            A.    Yes.
  8            Q.    Is it also fair to say then that once your
  9    classification decision has been made, there is no further
 10    interaction on your part with ICE?
 11                  MS. MELL:   Object to the form of the question.
 12            A.    I don't have interaction with ICE every day.           I
 13    get packets all the time, I classify them, and then that's
 14    it.
 15            Q.    Who do you report to?
 16            A.    My -- they call it associate warden.
 17            Q.    Who is in that role right now?
 18            A.    Bruce Scott.
 19            Q.    And I heard from someone else there was perhaps
 20    a name change, warden went to --
 21            A.    Oh, yeah --
 22            Q.    -- is it facility administrator?
 23            A.    There you go, yes.
 24            Q.    And so then Bruce Scott is currently the
 25    assistant facility administrator?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 11 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 54
  1            Q.     And put out updated rosters as necessary;
  2    correct?
  3            A.     Correct.
  4            Q.     Other than what we've just discussed, are there
  5    any other duties that you conduct with respect to the
  6    Voluntary Work Program?
  7            A.     I think we covered it.
  8            Q.     Now, that list that you just gave me, other than
  9    Ms. Singleton, is there anybody else in the facility that
 10    performs those same functions?
 11            A.    No.
 12                  MR. WHITEHEAD:    All right, this is a good spot
 13    for a break.
 14                  THE WITNESS:    Okay.
 15                  MR. WHITEHEAD:    Let's go off the record.
 16                  THE VIDEOGRAPHER:     We're now going off the
 17    record.      The time is 11:12 a.m.
 18                        (Recess at 11:12 a.m.)
 19                        (Reconvened at 11:28 a.m.)
 20                  THE VIDEOGRAPHER:     We're now back on the
 21    records.     The time is 11:28 a.m.
 22            Q.    Mr. Heye, before the break, you gave me a list
 23    of your responsibilities with respect to the Voluntary Work
 24    Program.     Do you consult with ICE to carry out any of those
 25    duties?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 12 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 55
  1            A.    I don't.    My -- Bruce Scott does if I have any
  2    questions.
  3            Q.    And how do you know that?
  4            A.    Because I tell him, and then he goes and talks
  5    to ICE, and then he comes back and gives me an answer.
  6            Q.    Give me an example of something you've related
  7    to Mr. Scott that he's taken to ICE and then has brought
  8    back down the chain to you.
  9                  MS. MELL:   Relative to the VWP?
 10                  MR. WHITEHEAD:    Yes, thank you.
 11            Q.    Relative to the VWP?
 12            A.    I don't know if I've ever done anything with
 13    Bruce according to that.       Trying to -- I don't think I have
 14    any -- done anything with Bruce Scott to ask ICE anything
 15    that we've needed to do with the Voluntary Work Program
 16    that I remember in that nature.
 17            Q.    Well, and don't feel that you need to limit your
 18    answer to Mr. Scott, I know that Mr. McHatton was Mr.
 19    Scott's predecessor --
 20            A.    Mm-hm.
 21            Q.    -- and my question is whether directly or
 22    indirectly, is there any interface on your part with ICE to
 23    carry out the Voluntary Work Program responsibilities that
 24    you described for me earlier?
 25            A.    When they started -- the only one that I can


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 13 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 56
  1    remember that we talked with Mr. McHatton about was when
  2    they started the barbershop.
  3            Q.    And what was the question there?
  4            A.    When we had the barbershop, they, detainees,
  5    were cutting hair, and they only had three days that they
  6    were assigned barbershop, and they wanted to be able to
  7    work -- or to be assigned seven days.          So McHatton -- we
  8    had talked to them, and McHatton had apparently talked to
  9    ICE about it.     I don't know the whole -- I don't know any
 10    of the conversation.      All that McHatton told me was when he
 11    came back to me, he said ICE has authorized that the
 12    barbershop worker or barbershop -- the assignment for the
 13    barbershop can have another assignment so that they can
 14    cover the rest of the seven days' work.          So that was one
 15    thing that we -- that I had to add to the worker -- the
 16    assignment program was for -- that the barbershop can get
 17    another assignment because of the limitations for
 18    barbershop.
 19            Q.    Meaning that you added another slot for a barber
 20    on the job assignment list?
 21            A.    No, that the barbershop detainee can also get a
 22    pod assignment as well or the barbershop cleanup
 23    assignment.     That was something that I had to relay to
 24    McHatton, and McHatton had to get approval through ICE so
 25    that they could have another assignment.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 14 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 57
  1            Q.    Is it the case then that a detainee worker can
  2    only have one assignment at a time --
  3            A.    Correct.
  4            Q.    -- generally speaking, and this is an example of
  5    an exception to that rule?
  6            A.    Correct.
  7            Q.    Now, the people in this scenario where they
  8    worked in the barbershop and also had a pod job, so two
  9    details, could they work both jobs in the same day?
 10            A.    Yes.
 11            Q.    And in that scenario, would they receive a
 12    dollar or would they get two dollars --
 13            A.    They would --
 14            Q.    -- for their work?
 15            A.    They would receive a dollar per the assignment,
 16    per each assignment, yes.
 17            Q.    So in the scenario you've just described for me,
 18    they'd receive a dollar for their barbershop work and a
 19    dollar for the pod work?
 20            A.    Yes.
 21            Q.    All right, so other than this example where you
 22    sought clarification through Mr. McHatton, who sought
 23    clarification through ICE about the barbershop, can you
 24    think of another time where you needed to interface with
 25    ICE to do your job regarding the Voluntary Work Program?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 15 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 58
  1            A.    I don't know if that's -- they added shower
  2    cleaners, so we -- they had a shower assignment, one for
  3    the whole -- all three shifts -- there's three shifts,
  4    there's day shift, swing shift, graveyard shift that
  5    officers rotate through.       So the shower cleaners were --
  6    there was one shower cleaner, and they cleaned the showers
  7    twice a -- twice a day.       So they wanted to up that to where
  8    they would have a shower cleaner on each shift.            So my boss
  9    had to talk to ICE, and then once they got clarification of
 10    that, he came back to me and said, Yes, put one on each
 11    shift.
 12            Q.    Now, you said they wanted another shower cleaner
 13    on each shift; is they the detention officers?
 14            A.    I don't know who exactly it was, I don't know if
 15    ICE wanted it or if my A-dub had suggested it to ICE that
 16    we need to have one on each shift, that I don't know.                I
 17    don't know the conversation.        All I know is that my A-dub
 18    told me that we're going to have a shower cleaner on each
 19    shift and to add that in.
 20            Q.    As I understood it, you said that someone came
 21    to you and said, Can we add another shower cleaner to each
 22    shift, and you then took that question to Mr. McHatton --
 23            A.    No, no.
 24            Q.    -- and then he took the question to ICE --
 25            A.    So that was --


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 16 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 59
  1            Q.    -- did I get that wrong?
  2            A.    That -- that was wrong.      That was -- that was
  3    probably my bad.
  4                  What happens is the A-dub will come to me and
  5    say,
        ay, Is there room on your paper or whatever, we want to
  6    add three more -- you know, two more shifts to the shower
  7    cleaners.     Because on the roster, you can only fit so much
  8    on a piece of paper before you have to make it double
  9    sided, or two, and all that other junk.          So they were
 10    saying -- suggesting that they wanted -- that they were
 11    going to put one on each shift.         They still had
                                                           ad to get ICE
 12    approval for that before it could be done.
 13            Q.    And Mr. McHatton, did he tell you why they were
 14    seeking, they being Mr. McHatton, another shower cleaner on
 15    each shift?
 16            A.    Now we're going into things that I only get so
 17    vague about.
 18                  I don't know why or who, but they wanted the
 19    showers cleaned three times a day instead of once -- or
 20    instead of twice a day.       So to do that, you can't have the
 21    one person doing all three, they wanted to split that up
 22    and make one person each shift.         That's the clarification I
 23    got from them.
 24            Q.    And you don't know who got the ball rolling, so
 25    to speak, with --


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 17 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 60
  1            A.    I don't know.    They just tell me -- my A-dub
  2    tells me that they got clarification through ICE, ICE
  3    approved it, go ahead and do it.         That's what they tell me.
  4            Q.    All right, so what you described for me
  5    involving the barbershop and whether the barbers could, you
  6    know, have an additional detail, when did that all occur?
  7            A.    A while ago.    Years ago.
  8            Q.    And is it the same with the shower cleaners, was
  9    that a while ago?
 10            A.    Not as long.
 11            Q.    All right, so my question was to give me
 12    examples of you interfacing either directly or indirectly
 13    with ICE to carry out your duties for the Voluntary Work
 14    Program, and you related to me this incident about the
 15    barbershop and the barbers working more than one detail; is
 16    that correct?
 17            A.    I don't directly talk to ICE on that.         I talk to
 18    my A-dub, and then my A-dub relays the information, however
 19    he does, to ICE.
 20            Q.    I don't mean to put --
 21            A.    I never have -- I don't have direct contact with
 22    ICE on the worker program.        That's not my chain of command.
 23    My chain of command is my A-dub.         He's -- I report to him
 24    and him only.
 25            Q.    Got it.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 18 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 61
  1                  So are you ever requesting of the A-dub to take
  2    a question to ICE?
  3            A.    No.
  4            Q.    So you've never said in that way, Associate
  5    warden, please ask ICE the following question related to
  6    the Voluntary Work Program?
  7            A.    No, I haven't.
  8            Q.    How often are you going to the associate warden
  9    or assistant facility administrator with questions about
 10    the Voluntary Work Program?
 11            A.    Hardly ever.
 12                  I -- typically it's pretty much set out
 13    straightforward, and I don't really have to change anything
 14    on it.    Those are the only two times that I remember that
 15    anything had to be changed.
 16            Q.    And when you say those two times, you're
 17    referring to what you described for me involving the
 18    barbers;
       ba   rs; correct?
        arber
 19            A.    Yes.
 20            Q.    And the shower cleaners?
 21            A.    Correct.
 22            Q.    How do detainee workers become a part of the
 23    Voluntary Work Program?
 24            A.    Through the kite system.
 25                  MS. MELL:   Could I get some water?        Would you


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 19 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 62
  1    grab me some water before we get started?
  2                  MR. WHITEHEAD:    You can keep it running.        It
  3    doesn't bother me, I guess.
  4                         (Exhibit-321 marked.)
  5                  THE COURT REPORTER:     This is Exhibit-No.-321.
  6                  MS. MELL:   You got it.
  7            Q.    Mr. Heye, let's get you settled again.          We just
  8    took a brief water break there.
  9                  Mr. Heye, you've been handed Exhibit-321.          Is
 10    this the -- an example of a kite, of a detainee requesting
 11    an assignment in the Voluntary Work Program?
 12            A.    Yes.
 13            Q.    And that signature there at the bottom, do you
 14    know whose signature that is?
 15            A.    It looks like Singleton.
 16            Q.    Is it the case that the classification officer
 17    always signs off on the kite?
 18            A.    On a kite or all kites?
 19            Q.    On a kite requesting an assignment in the
 20    Voluntary Work Program?
 21            A.    Yes.
 22            Q.    What does the signature certify?
 23            A.    That we've read the kite and the response.
 24            Q.    At some point did GEO move to an electronic kite
 25    system?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 20 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 64
  1    started working in the worker program, all the assignments
  2    were already set up that way.
  3            Q.    Let's take a look at Exhibit-309.
  4                  What are we looking at here?
  5            A.    Pod porters, a roster in the pod.
  6            Q.    And I'll point out to you that this is a
  7    multipage document --
  8            A.    Yeah.
  9            Q.    -- there are notations to laundry details as
 10    well as kitchen and -- and others, but just big picture, is
 11    this a schedule for the detainee workers?
 12            A.    Yes, this is -- this is the rosters that I hand
 13    out to the pods.
                  po
                   od
                    ds.
 14            Q.    So Exhibit-309, and the schedules that we see,
 15    are you -- you refer to these as a roster?
 16            A.    Yeah, I call them rosters.
 17            Q.    And the rosters, is that a document that you
                                                              yo
 18    create?
 19            A.    Yes.
 20            Q.    And if we look at the first page there of
 21    Exhibit-309, we see a heading A-1 Pod, and there are slots
 22    for 15 different workers, although 14 of them have names.
 23                  Are you with me?
 24            A.    Yes.
 25            Q.    Who decided that there would be potentially 15


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 21 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 93
  1        Seattle, Washington; Wednesday, December 4, 2019
  2                              1:23 p.m.
  3                     --------------------------
  4                  THE VIDEOGRAPHER:     We're now back on the record.
  5    The time is 1:23 p.m.
  6                       (Exhibit-325 marked.)
  7                  THE COURT REPORTER:     This is Exhibit-325.
  8                    E-X-A-M-I-N-A-T-I-O-N (resumed)
  9    BY MR. WHITEHEAD:
 10            Q.    I've just handed you Exhibit-325, and I'll
 11    represent to you that the first and second pages are part
 12    of the production from your company, GEO.           My questions to
 13    you are about the third page.
 14            A.    Okay.
 15            Q.    What are we looking at here?
 16                  MS. MELL:   This is --
 17                  THE WITNESS:    Yeah, the third page.
 18                  MS. MELL:   Yeah, I know, it's just the same
 19    problem here?     So is this one -- is it likely in this
 20    series?
 21                  MR. WHITEHEAD:    So, okay, I know what happened
 22    here.   So this particular one -- all right, Counsel, so
 23    Exhibit-325 is a native file that GEO produced.            So this
 24    was an Excel spreadsheet.       So the first page is the
 25    metadata that was associated with the production.             The


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 22 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 94
  1    second page is the slip sheet that bears the Bates number,
  2    so you see there in the bottom right corner?
  3                  MS. MELL:    Yeah.
  4                  MR. WHITEHEAD:    This one says GEO-State 019281,
  5    and then the printout from the Excel file is the third
  6    page.
       pag
       page.
  7                  MS. MELL:    Okay.   Okay.
  8            Q.    All right.   So, Mr. Heye, my -- my question to
  9    you is, what are we looking at here on this third page of
 10    Exhibit-325?
 11            A.    Pods, workers, hours, total.
 12                  Spreadsheet?
 13            Q.    Now, according to the metadata produced with the
 14    Excel spreadsheet, mheye, H-E-Y-E, is listed as the author.
 15                  Did you create this spreadsheet?
 16            A.    Yeah.
 17            Q.    So what does this spreadsheet reflect?
 18            A.    It shows the pods and outside details.
 19            Q.    When did you create this document?
 20            A.    A couple years ago.
 21            Q.    So 2017?
 22            A.    I believe it was.
 23            Q.    Why did you create this document?
 24            A.    It was my -- it was either -- I think it was the
 25    A-dub -- or was it Ryan?       One of the admin people asked me


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 23 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 95
  1    if they would -- if I would put a spreadsheet together on
  2    how many pods we have, how many workers, or how many
  3    assignments total there could be in each section, and then
  4    they wanted to know how long certain things took and
  5    average it out.
  6            Q.    The information that's reflected here on the
  7    spreadsheet, where is it derived from?
  8            A.    The pods is how many pods we got, the workers is
  9    the total number of assignments per unit, and then the --
 10    where it says "Hours," I just called the pod and asked the
 11    pod officer what is -- how long it typically takes for an
 12    assignment to get completed.
 13            Q.    Are you aware of any other purpose for this
 14    document?
 15            A.    Nope, they just asked me to put something
 16    together.
 17            Q.    So someone in your chain of command asked you to
 18    put this document, which is Exhibit-325, together?
 19            A.    Correct.
 20            Q.    And the information that's reflected here, you
 21    consulted with the detention officers to fill in the Hours
 22    column; is that right?
 23            A.    Correct, on some of it, and some of the other
 24    stuff, kitchen and ...
 25            Q.    For the kitchen, who did you consult with on


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 24 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 96
  1    that?
       that
          t?
  2            A.    The -- don't remember exactly who, probably Bert
  3    Henderson.     She's the kitchen -- head of kitchen.
  4            Q.    And medical?
  5            A.    Whoever the medical officer would be at the
  6    time.
  7            Q.    Grey mile?
  8            A.    Talk with graveyard officer at that time would
  9    have been.
 10            Q.    Barber?
 11            A.    Same.
 12            Q.    Intake?
 13            A.    Same.
 14            Q.    Laundry?
 15            A.    Mm-hm.
 16            Q.    Laundry female?
 17            A.    Yes.
 18            Q.    And OSR?
 19            A.    Yes.
 20            Q.    And that column labeled Worker, the number of
 21    workers there, did you get that number from the rosters --
 22            A.    Yes.
 23            Q.    -- that you create?
 24            A.    Yes.
 25                  THE WITNESS:    Sorry, I should wait until he's


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 25 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 97
  1    done.
  2                  MS. MELL:   Everybody's going to start now.
  3            Q.    You made this document in approximately 2017;
  4    have you updated it since then?
  5            A.    I have not.
  6            Q.    And when you created the spreadsheet, did you
  7    then give it to whoever it was that had requested that you
  8    make the document?
  9            A.    Yes.
 10            Q.    Do you know what happened with the spreadsheet
 11    from there?
 12            A.    I do not.
 13            Q.    Now, in creating this spreadsheet, was it your
 14    goal to be accurate and reliable in the information that
 15    you were recording?
 16            A.    As best as I could.
 17            Q.    And did you consider this to be part of your
 18    job, to create spreadsheets like this?
 19            A.    Part of my job?
 20            Q.    Yes.
 21            A.    Yeah, my boss asked me to create a spreadsheet.
 22    I had
         h   most of the information.
 23            Q.    In that way, was it created in the ordinary
 24    course of business, so to speak?
 25            A.    Yes.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 26 of 29

Michael Heye                                                December 4, 2019

                                                                      Page 98
  1            Q.    And as far as the way you stored it, was it just
  2    kept in the way that you normally keep records?
  3            A.    I guess.   I don't -- just stored it, and then
  4    that was the end of it, and I haven't seen it since.
  5            Q.    And as you sit here today, do you have any
  6    reason to dispute the accuracy of any of the data as you
  7    recorded it back in 2017?
  8            A.    It's accurate back then.       I would you have to
  9    redo it again to see if anything has changed.
 10            Q.    And if you were to create a spreadsheet today,
 11    recording the same information, would it be the same,
 12    different, or somewhere in the middle?
 13            A.    I don't know.    I can't answer that one.
 14            Q.    To your knowledge, did anyone else have access
 15    to this spreadsheet that you created?
 16            A.    I don't know if anybody else did or not.
 17            Q.    Was it stored on your local hard drive or on a
 18    server?
 19            A.    It was stored on my computer.
 20            Q.    Now, is there any effort on the part of GEO to
 21    make sure that the -- any one job detail is not overstaffed
 22    or understaffed?
 23            A.    It's staffed however it's staffed.
 24            Q.    What about the schedule?      I mean, I understand
 25    the work details themselves, you've got the number of


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 27 of 29

Michael Heye                                                December 4, 2019

                                                                    Page 115
  1                  My question to you will be, what -- what's going
  2    on?   What's the -- the situation here that you're
  3    addressing with Mr. McHatton?
  4            A.    (Complying.)
  5                  I barely even remember this.
  6                  What is your question?
  7            Q.    Well, describe for me what the situation is that
  8    you're addressing with Mr. McHatton.
  9            A.    Detainee pay is paid the next business -- or the
 10    next day, typically the next business day.
 11            Q.    Well, tell me what your role is, if any, with
 12    the keefe banking data.
 13            A.    I don't do it anymore, finance takes care of
 14    that.
 15            Q.    Did you do it for a time?
 16            A.    I did, back in the day.
 17            Q.    From when to when?
 18            A.    When I started classification, and then I don't
 19    know, it was several years ago that finance started doing
 20    it.
 21            Q.    So from 2009 to maybe 2016?
 22            A.    Maybe '15?   I don't remember exactly when they
 23    took it over.
 24            Q.    So during that time, what exactly did you do
 25    with the keefe banking system?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 28 of 29

Michael Heye                                                December 4, 2019

                                                                    Page 116
  1            A.    Similar to what they do now.       We get the sheets,
  2    and we go into the system, type in their A number, put a
  3    dollar, and that's it.
  4            Q.    This is the worker pay sheet --
  5            A.    Yes.
  6            Q.    -- that you're referring to?
  7            A.    Yes.
  8            Q.    Was there ever a time that you would review the
  9    entirety of the keefe banking ledger?
 10            A.    No, I don't know how to use it.        They gave me
 11    access to put in a dollar, and that was pretty much it for
 12    the keefe system.
 13            Q.    Is it keefe or keefe?
 14            A.    I think it's called keefe.
 15            Q.    I don't know, that's why I'm asking.
 16            A.    They say it's called keefe, so that's the way I
 17    got it.
 18                  MR. WHITEHEAD:    Let's take a look at another
 19    exhibit here.
 20                         (Exhibit-332 marked.)
 21                  THE COURT REPORTER:     This is Exhibit-332.
 22            Q.    You've just been handed Exhibit-332.
 23            A.    Okay.
 24            Q.    Have you seen this document or a document like
 25    this before?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-22 Filed 01/02/20 Page 29 of 29

Michael Heye                                                December 4, 2019

                                                                    Page 125
  1
                              C-E-R-T-I-F-I-C-A-T-E
  2
  3     STATE OF WASHINGTON )
  4                             )   ss.
  5     COUNTY OF THURSTON      )
  6
                    I, the undersigned Registered Professional
  7     Reporter and Certified Court Reporter, hereby
        certify that the foregoing deposition upon oral
  8     examination was taken stenographically before me and
        transcribed under my direction;
  9
 10                 That the witness was duly sworn by me,
        pursuant to RCW 5.28.010, to testify truthfully; that the
 11     transcript of the deposition is a full, true, and correct
        transcript to the best of my ability; that I am neither
 12     attorney for, nor a relative or employee of, any of the
        parties to the action or any attorney or counsel employed
 13     by the parties hereto, nor financially interested in its
        outcome.
 14
 15                 I further certify that in accordance with CR
        30(e), the witness was given the opportunity to examine,
 16     read, and sign the deposition, within 30 days, upon its
        completion and submission, unless waiver of signature was
 17     indicated in the record.
 18
                    IN WITNESS WHEREOF, I have hereunto set
 19     my hand this 16th day of December, 2019.
 20
 21
 22
                    __________________________________________
 23
                    NCRA Registered Professional Reporter
 24                 Washington Certified Court Reporter No. 2661
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
